PER CURIAM. | iThis court issued a per curiam opinion on October 11, 2007, accepting the petition of Donald K. Switzer to voluntarily surrender his license to practice law. In re Switzer, 371 Ark.Appx. 719, 265 S.W.3d 124 (2007) (per curiam). Due to a scrivener’s error, the 2007 opinion mistakenly stated that Petitioner’s voluntary surrender was “in lieu of disbarment proceedings.” Petitioner now requests that this court correct the erroneous reference to disbarment proceedings. At the time Petitioner filed his original petition to surrender his law license, no disciplinary complaints had been filed against Petitioner and there were no disbarment proceedings pending. Furthermore, no disciplinary complaints have been filed against Petitioner since the 2007 per curiam was issued. As clerical errors do not speak the truth, courts have the power to enter amended orders nunc pro tunc to correct erroneous orders. See Baker v. Norris, 369 Ark. 405, 255 S.W.3d 466 (2007). Accordingly, we grant Petitioner’s request and issue this per curiam order nunc pro tunc. Upon recommendation of the Supreme Court Committee on Professional Conduct, |2we hereby accept the voluntary surrender of the law license of Donald K. Swit-zer, Rogers, Arkansas, to practice law in the State of Arkansas. Mr. Switzer’s name shall be removed from the registry of licensed attorneys, and he is barred and enjoined from engaging in the practice of law in this state. It is so ordered nunc pro tunc.